MEMORANDUM **
Allen Brumbaugh and Andrew Roy Morris appeal pro se from the district court’s judgment dismissing their action alleging disability discrimination and other state and federal claims in connection with numerous state court proceedings in which Appellants were parties. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003) (Rooker-Feldman); Canatella v. California, 404 F.3d 1106, 1109 (9th Cir.2005) (Younger abstention). We affirm.
The district court properly concluded that it lacked subject matter jurisdiction pursuant to the Rooker-Feldman doctrine because Appellants’ action amounted to a “de facto appeal” seeking federal relief from state court orders and judgments. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005) (Rooker-Feldman bars “state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced,” from asking district courts to review and reject those judgments); Noel, 341 F.3d at 1158 (“A federal district court dealing with ... a forbidden de facto appeal from a judicial decision of a state court must refuse to hear the forbidden appeal.”)
To the extent any of Appellants’ state court proceedings are not final, the district court did not err by abstaining under *11Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
Appellants’ objection to the magistrate judge’s jurisdiction is without merit. See 28 U.S.C. § 636(b)(1)(B) (a district court judge can designate a magistrate judge to issue proposed findings of fact and recommendations).
Appellants’ remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.